Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification objection has been overcome by the Applicant’s response filed August 12, 2022.  
The abstract objection has also been overcome by the response filed August 12, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,806,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that the present claims are considered to be rendered clearly obvious thereover.
Claims 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,219,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the patented claims such that the present claims are considered to be rendered clearly obvious thereover.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 30, 31, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palasis et al (US 2014/0100644; hereafter referred to as P) in view of Eaton et al (WO-2009/079418). 
P meets the claim language where the method of treatment of a human patient as claimed is disclosed in P as treating sinuses as disclosed on paragraph 3 and in more detail in paragraphs 5, 6, 9, and 14, the provided scaffold as claimed is disclosed in the abstract, Figures 1 and 2, and paragraphs 3, 6, 7, 15, and 16 of P, and the therapeutic-agent-containing layer as claimed is disclosed in paragraphs 31 to 34 of P, the therapeutic agent free topcoat layer as claimed is disclosed in paragraph 34 of P. Furthermore, P teaches that the devices can be used in method of treating body lumens including sinuses; see paragraph 3. It is noted that the stent disclosed by P has the same stent configuration as that disclosed in the present disclosure including the same diameter and strand angle; compare paragraphs 15-17 and 40 of P with Examples 1 and 6-7 and paragraphs 284 to 286 of the present disclosure. 
P does not disclose utilizing a mometasone furoate as the therapeutic agent as claimed for treating a middle meatus but does disclose that any suitable agent having the desired biological effect can be utilized; see paragraph 3. However, Eaton et al (see the abstract and paragraphs 5, 6, 9, 14 and 241), from the same art of endeavor, teaches that it was known to utilize mometasone furoate in similar sinus treatment conforming stents or devices within the same art. Additionally, Eaton et al teaches that it was known to deliver conforming stents to various sinus cavities (see paragraph 6) such that claimed delivery location to the middle meatus would have been considered clearly obvious to an ordinary artisan.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the agent of Eaton et al in the invention of P for the same reasons that Eaton et al utilizes the same, that is, to provide superior treatment properties over other agents within the art particularly to treat various forms of sinusitis. Alternatively, it would have been considered a mere substitution of one agent type for another to yield a superior result in the treatment of sinusitis; see MPEP 2143.
Regarding claims 26, 31, and 36, Eaton et al teaches that it was known to utilize similar stents in the treatment of the ethmoid sinus cavity; see paragraph 6.  For this reason, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the stent of P in a method of treating the ethmoid sinus it that is the location in need of treatment.
Regarding claims 35 and 37, Eaton et al teaches that it was known to treat the sinuses following functional endoscopic sinus surgery such that the combination of P with Eaton et al renders the claimed method clearly obvious.
Regarding claims 38-39, since Eaton et al teaches the methods of surgery in conjunction with delivering the device to the sinus (see paragraph 56), it is the Examiner’s position that the mere performance of a type of surgery (sinuplasty) would not be considered patentable to one of ordinary skill within the art.
Claims 27, 28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over P and Eaton et al as applied to claims 25, 26, 29, 30, 31, and 34-37 above, and further in view of Pearlman (US 2013/0244987).  P as modified by Eaton et al does not teach treating a patient that has had failed medical management based upon the administration of oral steroids or topical steroids.  Pearlman (see paragraphs 234-236) teaches the general principle in the medical arts that utilizing other drugs/agents/compounds to address a failed medical treatment was known.  Pearlman also teaches that it was known to utilize mometasone furoate to do this was also known.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize mometasone furoate to address a failed medical treatment so that the patient can be expeditiously healed of their condition.
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
In response to the that the statement that the obvious-type double patenting rejections have been overcome by filing a terminal disclaimer, the Examiner notes that no terminal disclaimers have been found in the file.  For this reason, the rejections have been maintained.
In response to the traversal of the Section 103 rejections that Eaton does not teach delivery to the middle meatus, and therefore, it would not have been obvious to utilize the implant in such a way.  In response, the Examiner asserts that Eaton the disclosed device can be implanted in “a variety of locations within the body”; see the abstract.  Furthermore, even if the middle meatus is not considered part of the sinus cavity, Eaton teaches that the devices can “have the size and configuration adapted for implantation within one or more sinus cavities or sinus regions,  . . . the osteomeatal complex, the nasal passage, or combinations thereof”; see paragraph 6.  In other words, the disclosure is not limited to sinus cavities but also encompassed a variety of locations including all the nasal passages.  Note the definition and image below.

    PNG
    media_image1.png
    223
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    592
    569
    media_image2.png
    Greyscale


In response the argument that treatment of a sinus condition without directly placing the device in the sinus cavity is counter-intuitive (note that all the claims are not limited to this), the Examiner respectfully disagrees and asserts that the devices of Eaton not only treat the local area but also elute to other adjacent tissues and throughout the body via the cardiovascular system.  Furthermore, if one part of the nasal cavity tissue is extremely irritated or damaged, it would be reasonable to not place the device directly on that tissue.  Rather, placement in an adjacent location such that the treatment agent can affect the target site would be within the skill of an ordinary person of the art.  
In response to the traversal of rejection utilizing Pearlman, the Examiner asserts that Pearlman is utilize to teach a concept within the general medical arts, that is, an analogous art to the one of the claims.  Since the skill level of an ordinary person of the art it very high, the Examiner asserts that utilization of concepts from related medical arts would have been considered clearly obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774